Citation Nr: 0609012	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-21 173	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a depressive disorder.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who has had reserve service with 
the Marines, including periods of active duty for training 
(ACDUTRA) from May 13, 1991 to August 10, 1991, from June 9, 
1992 to August 17, 1992, and from June 4, 1993 to July 16, 
1993.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied service connection for chronic depression.  

While the veteran expressed disagreement with the 10 percent 
rating assigned in a March 2004 RO rating action for his 
right knee disorder, and a statement of the case was issued 
by the RO in October 2004, the veteran never submitted a VA 
Form 9, or any other correspondence that may be accepted in 
lieu of such as a substantive appeal on this issue.  
Therefore, the issue of entitlement to an increased rating 
for a right knee disorder is not on appeal at this time, and 
this document is confined to the issue stated above. 


FINDING OF FACT

There is no current medical diagnosis of a depressive 
disorder.  


CONCLUSION OF LAW

Service connection for a depressive disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including psychoses, may be presumed to have incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings. 
38 C.F.R. § 3.303.

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21-24) (West 2002); 38 C.F.R. § 3.6 (2005).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2005).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101, 106, 1110, 1131.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration under 38 C.F.R. §§ 3.307, 3.309, 
including presumption of aggravation of a chronic preexisting 
disease (See 67 Fed. Reg. 67792-67793 (November 7, 2002), is 
not for application in this appeal.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 
surpa.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu, supra.  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen  
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In this matter, the veteran submitted a claim for entitlement 
to service connection for a depressive disorder in April 
2002.  He restated his assertion that service connection 
should be granted for his depressive disorder in his 
September 2002 notice of disagreement and in a June 2004 
statement accepted in lieu of a VA Form 9.  These are the 
only comments the veteran has made with regard to his claim.

At the outset the Board points out that the claims file is 
completely devoid of any medical treatment records relating 
to depression or any other psychiatric problems.  Review of 
the veteran's service medical records reveals no complaints 
or findings indicative of a psychiatric disorder.  Records of 
VA treatment received subsequent to service include no 
records of any treatment for psychiatric problems including a 
depressive disorder.  A March 2005 depression screen was 
negative.  The veteran responded "no" to questions 
regarding whether he has been bothered in the past month by 
feeling down, depressed or hopeless, or by little interest or 
pleasure in doing things.  On a May 2005 VA outpatient 
treatment record pertaining to back problems, the examiner 
noted a medical history of chronic depression and a paranoid 
personality disorder, and indicated that the veteran was 
followed by a therapist up until April 2004.  

Careful review of the evidentiary record shows no medical 
reports of treatment or diagnosis relating to depressive 
disorder.  The veteran did indicate on his April 2002 claim 
that he was treated by a Dr. CG in 1996 for depression, but 
he has not responded to repeated requests to submit records 
of any such treatment or signed release forms allowing VA to 
assist him in obtaining those records.  As the Court has 
stated, "the duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  This concept was 
not changed by the enactment of the VCAA (discussed more 
fully below).  Without specific information from the 
appellant, or signed forms authorizing the release of private 
records, there is nothing further VA can do on his behalf.  

While the Board does not debate the veteran's assertion that 
he was treated for depression as noted on his claim and the 
medical history reported on the May 2005 outpatient treatment 
record, we have absolutely no medical evidence of record upon 
which to base a favorable decision.  The crux of the matter 
in this case lies in the fact that medical records do not 
show any findings of a current depressive disorder.

In short, there are no records of any treatment for a 
depressive disorder during service or subsequent thereto.  
The veteran has not responded to VA's attempts to assist him 
in the development of his claim.  In fact, the veteran has 
not clearly alleged that he currently has a depressive 
disorder; he only referred to problems with depression by 
history.  Regardless, the brief statements of the veteran as 
to his medical diagnosis and/or causation in this matter are 
not competent evidence.  See Espiritu, supra.  The veteran 
has presented no medical opinion supporting his claim.  His 
assertions have been considered, but as noted, they are not 
probative in the matter of medical diagnosis or causation.  

In the absence of competent medical evidence showing that the 
veteran presently has a medical diagnosis of a depressive 
disorder, there is no basis for the grant of service 
connection for such disability.  A medical diagnosis of a 
current disability is the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, it was noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where disability is present.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  The 
veteran does not currently have a diagnosed depressive 
disorder, nor has he submitted any evidence to show that he 
has ever been diagnosed with such a condition.  The Court has 
held that there can be no valid claim without proof of a 
present disability.  Rabideau  v. Derwinski, 2 Vet. App. 141 
(1992).  

Without medical evidence of a current disability, service 
connection can not be granted.  The preponderance of the 
evidence is against the claim for service connection for a 
depressive disorder, and it must be denied.       

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letters sent 
to the claimant in May 2002 and February 2005.  Those letters 
advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The February 2005 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The claimant has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim at 
every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

While the RO's May 2002 letter did not specifically tell the 
claimant to provide any relevant evidence in his possession, 
such notice was provided in the February 2005 letter.  
Furthermore, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The May 2002 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  In addition, the April 2004 Statement of the Case (SOC) 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Also, the RO specifically noted in the 
SOC that the veteran was sent a VA Form 21-4142 for release 
of information from Dr. CG when he was sent his May 2002 VCAA 
letter, and that the veteran did not complete and return the 
form or provide any records.  VA again reminded the veteran 
of his duty to submit evidence supporting his claim in the 
June 2005 Supplemental SOC (SSOC).  When considering the 
notification letters, the rating decision on appeal, the SOC, 
and the SSOC, as a whole, the Board finds that he was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  Moreover, there is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claim.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the claimant.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

In the recent case of Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006), Court held, in part, that adequate 
VCAA notice applies to all five elements of a "service 
connection" claim, which include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  When 
the veteran first filed his claim for service connection, 
notice was provided to him on the elements needed to grant 
the benefit sought.  As the Board concludes that service 
connection is not warranted, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot, and no additional VCAA notice is needed.  
See Dingess, supra.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  As noted above, while the 
veteran referred to treatment in 1996 by a Dr. CG, he has 
failed to submit this evidence and has not responded to 
numerous requests by VA to return a signed VA Form 21-4142 
for release of information from Dr. CG, so that VA could 
assist in the development of the claim.   Though letters were 
sent to the veteran specifically asking him to complete 
releases authorizing VA to request the identified records, he 
did not do so.  Without his authorization, there is nothing 
further VA can do on his behalf.  Furthermore, after VA 
outpatient treatment records were added to the claims file, 
including records noting a prior history of depression and 
treatment by a therapist, the veteran was again reminded by 
the RO in the June 2005 SSOC that it was his responsibility 
to present and support his claim for benefits.  The claimant 
has at no time identified outstanding records that he wanted 
VA to obtain.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because there is no competent evidence indicating the veteran 
has the claimed condition. Such evidence is insufficient to 
trigger VA's duty to provide an examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  
 
Therefore, the Board may proceed to consider the merits of 
the claim, as indicated above.  


ORDER

Service connection for depressive disorder is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


